EXHIBIT 10.16(C)    Cigna Supplemental Pension Plan (Amended and Restated
effective August 1, 1998) — Amendment No. 2



CIGNA Corporation has retained the right to amend the CIGNA Supplemental Pension
Plan (“Plan”) under Article VI, Section 6.2 of the Plan, and CIGNA Corporation
wishes to amend the Plan’s benefit payment provisions.

Therefore, the Plan is amended effective November 30, 2000, as follows:

1.

Article IV of the Plan is amended by adding at the end a new Section 4.12, to
read as follows:

4.12

Acceleration or Delay of Benefit Payment

(a)

The Committee (or, in any matter involving a Committee member as Participant,
CIGNA’s Chief Executive Officer) may, in its (or his or her) sole discretion,
direct that:

(1)

All or part of the Supplemental Pension Benefit under Section 3.1 otherwise
payable to the Participant in the form of a single lump sum in the
January described in Section 4.1(a) shall instead be accelerated or postponed
(or both) as described in Section 4.12(b) or (c);

(2)

All or part of the Supplemental Pre-Retirement Surviving Spouse Benefit under
Section 4.3(a) otherwise payable to the Participant’s surviving Spouse in the
form of a single lump sum under Section 4.3(b)(1) shall instead be postponed as
described in Section 4.12(e) or (f); and

(3)

All or part of Participant’s Supplemental Pension Benefit otherwise payable to
the Participant’s surviving Spouse in the form of a single lump sum under
Section 4.4(1) shall instead be postponed as described in Section 4.12(e) or
(f).

(b)

If the Committee directs all of the payment to be accelerated under
section 4.12(a)(1), the Supplement Pension Benefit shall be paid to the
Participant on or before December 31 of the year preceding the January described
in Section 4.1(a), but in no event earlier than the date of the Participant’s
severance from employment. If the Committee directs all of the payment to be
postponed under section 4.12(a)(1), the Supplement Pension Benefit shall be paid
to the Participant as soon as practicable in January of the calendar year after
the year that contains the January described in Section 4.1(a). The payment
shall be a single lump sum amount that is actuarially equivalent to the single
lump sum amount otherwise payable in the applicable January.

(c)

If the Committee directs that part of the payment be accelerated under
section 4.12(a)(1), the part to be accelerated shall be paid to the Participant
on or before December 31 of the year preceding the January described in
Section 4.1(a), but in no event earlier than the date of the Participant’s
severance from employment. If the Committee directs that part of the payment be
postponed under section 4.12(a)(1), the part to be postponed shall be paid to
the Participant as soon as practicable in the calendar year after the year that
contains the January described in Section 4.1(a), but no earlier than 180 days
after the date any previous Supplemental Pension Benefit payment to the
Participant. Any part of the Supplemental Pension Benefit that is neither
accelerated nor postponed shall be paid in the year described in Section 4.1(a),
but no earlier than 180 days after any accelerated payment. All payments
combined shall be actuarially equivalent to the single lump sum amount otherwise
payable in the applicable January.

(d)

Section 4.12(a) shall apply to a Participant entitled to receive a single lump
sum payment of the entire Supplemental Pension Benefit under Section 4.1(a) as
well as to a Participant who has requested under section 4.2(a) an Optional
Payment Method for less than 100% of the Supplemental Pension Benefit.

(e)

If the Committee directs all of the payment to be postponed under
Section 4.12(a)(2) or (3), the Supplemental Pre-Retirement Surviving Spouse
Benefit, or Participant’s Supplemental Pension Benefit, shall be paid to the
Spouse no sooner than January 1 following the year of the Participant’s death.
The payment shall be a single lump sum amount that is actuarially equivalent to
the single lump sum amount otherwise payable as soon as practicable after
Participant’s death.

(f)

If the Committee directs only part of the payment to be postponed under
Section 4.12(a)(2) or (3), the part of the Supplemental Pre-Retirement Surviving
Spouse Benefit, or Participant’s Supplemental Pension Benefit, to be postponed
shall be paid to the Spouse no earlier than January 1 following the year of the
Participant’s death and no earlier than 180 days following the date of payment
of the non- postponed part. For payments under Section 4.12(a)(2), the two
payments combined shall be actuarially equivalent to the single lump sum amount
otherwise payable under Section 4.3(b). For payments under Section 4.12(a)(3),
the postponed payment shall be increased by the Interest Credit applicable to a
Plan B Participant.

(g)

After a Change of Control the Committee shall no longer have any discretion to
direct acceleration or delay of payments under Section 4.12(a).



1

--------------------------------------------------------------------------------



2.

Paragraphs 4.5(b) and (c) of Article IV are amended by replacing the phrase
“Sections 4.1, 4.5(a) or 4.6(b)” with the phrase “Sections 4.1, 4.5(a), 4.6(b)
or 4.12(a)(1).”

CIGNA Corporation causes this Amendment No. 2 to the CIGNA Supplemental Pension
Plan to be executed on December 6, 2000 by its duly authorized officer.

Attest:

CIGNA CORPORATION

/s/ Carol J. Ward

Carol J. Ward

Corporate Secretary

By:

/s/ H. Edward Hanway

H. Edward Hanway

President and Chief Executive Officer



2